Exhibit Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly report of Axion International Holdings, Inc. (the “Company”) on Form 10-QSB for the quarter ended June 30,2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael W. Johnson, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Michael W. Johnson Michael W. Johnson Chief Financial Officer August
